PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of
TRUCKAI, CSABA, et al.
Application No.: 15/712,603
Filed:  September 22, 2017
Attorney Docket No.:  50553-704.201 
:
:
:        DECISION ON PETITION
:
:



This is a decision on the petition which is being treated under the unintentional provision of 37 CFR 1.137(a), filed May 19, 2021, to revive the above-identified application.

The petition is GRANTED.

The above-identified application became abandoned for applicant’s failure to timely file the inventor’s oath or declaration no later than the date on which the issue fee was paid as required by the Notice Requiring Inventor’s Oath or Declaration mailed February 23, 2021.  A Notice of Abandonment was mailed on May 24, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of substitute statement; (2) the petition fee of $1,050; and (3) a proper statement of unintentional delay.

It is noted that the present request is not signed by an attorney or agent of record. However, in accordance with 37 CFR 1.34(a), the signature of James M. Heslin, appearing on the request shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she acts. 

This application is being referred to the Office of Data Management for processing into a patent. 

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.

Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.




/Dale A. Hall/Paralegal Specialist, OPET